(GS) 7-YRArogesrndobgcument 117 Filed 03/04/21 Page 1 of 4
Copieg a

d/Faxed \4\e oo ssgpmnancementmen ere
Chambers of Vincent L. Briccetti ) / tC SRNY
UMENT

Bo e"ERONICALLY bot ec:
UNITED STATES DISTRICT COURT i Lan

 

 

 

 

 

 

 

SOUTHERN DISTRICT OF NEW YORK om Zz ause
United States of America
Vv. 15 Cr. 327 (VB)

Lo CV £330 VB )

John Asmodeo,
Defendant.

 

 

Order re: Attorney-Client Privilege Waiver (Informed Consent)

WHEREAS John Asmodeo has moved for relief from his conviction pursuant to 28 U.S.C.
§2255 on the ground of ineffective assistance of counsel; and

WHEREAS the Government, after reviewing the motion papers, has concluded that the
testimony of Petitioner’s former trial counsel, Troy A. Smith, Esq. (“Counsel”), will be needed in
order to allow the Government to respond to the motion; and

WHEREAS the Court, after reviewing the motion papers, is satisfied that the testimony of
Counsel is needed in order to allow the Government to respond to the motion; and

WHEREAS by making the motion, the movant has waived the attorney-client privilege as
a matter of law; and

WHEREAS the Court is cognizant that, absent court order or informed consent, ethical
concerns may inhibit Counsel from disclosing confidential information relating to a prior client
even in the absence of a privilege, see, eg., ABA Standing Comm. on Ethics and Prof.
Responsibility Formal Op. 10-456 (July 14, 2010), Disclosure of Information to Prosecutor When

Lawyer’s Former Client Brings Ineffective Assistance of Counsel Claim,

 

 
Case 7:15-cr-00327-VB Document 117 Filed 03/04/21 Page 2 of 4

IT IS HEREBY ORDERED that Counsel shall give sworn testimony, in the form of an

affidavit, addressing the allegations of ineffective assistance of counsel made by movant; and it is

further
Ly wo later Han 4 [5 [20 a{/
ORDERED that Asmodeo execute and return to this courtwithie-+5-deys-eone-todess-date ws

the accompanying “Attorney-Client Privilege Waiver (Informed Consent)” form. If the document

[5 (202)
is not received by the Court wishi , the Court will deny the §2255 ws
motion, on the ground that the movant failed to authorize the disclosure of information needed to

permit the Government to respond to the motion.

Dated: White Plains, New York

March, 2021 Mul

HONORABLE VINCENT BRICCETTI
UNITED STATES DISTRICT JUDGE

 

 

D> erlars A Wet a my OF
Avs, 0d by Mr Aswmedeo ot thy

fddrore on re doc let IA CAs

 

 
Case 7:15-cr-00327-VB Document 117 Filed 03/04/21 Page 3 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America

v. 15 Cr. 327 (VB)

John Asmodeo, 20 CV §336 (Vv g)
Defendant.

 

 

Attorney-Client Privilege Waiver (Informed Consent)

To: John Asmodeo

You have made a motion under Section 2255 of Title 28, United States Code, to have your
conviction set aside on the ground that you received ineffective assistance from your former
lawyer, Troy A. Smith, Esq. (referred to in this form as “your former attorney”). The Court has
reviewed your papers and determined that it needs to have a sworn testimonial statement from
Counsel in order to evaluate your motion.

By making this motion, you have waived the attorney-client privilege you had with your former
attorney to the extent relevant to determining your claim. This means that if you wish to press your
claim of ineffective assistance, you cannot keep the communications between yourself and your
former attorney a secret—you must allow them to be disclosed to the Government and to the Court
pursuant to court order. The Court has already issued an Order (copy attached) ordering your
former attorney to give such testimony, in the form of an affidavit. This Informed Consent form is
designed to ensure that you fully understand and agree to this.

Specifically, if you wish to proceed with your motion to set aside your conviction on the basis that
you received ineffective assistance of counsel, you must sign this statement and return it to the
Court in the attached envelope (keeping a copy for your records). The form constitutes your
authorization to your former attorney to disclose confidential communications (1) only in response
to a court order and (2) only to the extent necessary to shed light on the allegations of ineffective
assistance of counsel that are raised by your motion.

You should know that if you sign this authorization, you run the risk that your former attorney will
contradict your statements about his representation of you. However, you should also know that
the Court will deny your motion if you do not authorize your former attorney to give an affidavit
in response to the Court’s attached Order.

You must return this form, signed by you and notarized, within fifteen (15) days from the date of
the Court’s Order directing your former lawyer to give testimony. If the Court does not receive
this form, signed by you and notarized, within that time, the Court will automatically deny your
motion.

 

 
Case 7:15-cr-00327-VB Document 117 Filed 03/04/21 Page 4 of 4

NOTARIZED AUTHORIZATION

I have read the Court’s Order dated 3 | Uf | Uf and this document headed Attorney-Client

Privilege Waiver (Informed Consent). I hereby authorize my former attorney, Troy A. Smith,
Esq., to comply with the Court’s Order by giving testimony, in the form ordered by the court,
relating to my motion to set aside my conviction on the ground of ineffective assistance of counsel.
This authorization allows my former attorney to testify only pursuant to court order, and only to
the extent necessary to shed light on the allegations of ineffective assistance of counsel that are

raised by my motion.

Dated:
A

 

 

Tohs Asmodeo
Sworn to before me this day of , 20

 

Notary Public

2
Attorney-Client Privilege Waiver (Informed Consent)

 
